In an action to recover damages for an anticipatory breach of a contract and to recover for work, labor and services performed and goods furnished pursuant to said contract, the defendant M. Mai Deitch appeals: (1) from so much of a judgment of the Supreme Court, Nassau County, entered January 19, 1960, after a jury trial, as is in favor of plaintiffs and against him; and (2) from an order of said court, dated February 25, 1960, which directs that interest of $1,643.08 be added to the judgment. Judgment insofar as appealed from affirmed, with costs. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.